Per Curiam.
Respondent was admitted to practice by this Court in 1983. He maintained an office for the practice of law in Florida, where he was admitted in 1975.
By decision dated October 10, 2002, the Supreme Court of Florida disbarred respondent for conduct involving dishonesty, fraud, deceit or misrepresentation. According to the decision, respondent was assigned to represent a client on criminal drug charges in Federal Court in Florida. After the client pleaded guilty and was incarcerated, respondent unjustly enriched himself by selling four automobiles belonging to the client, without the client’s knowledge or consent.
Petitioner moves for an order imposing reciprocal discipline upon respondent (see 22 NYCRR 806.19). Respondent opposes the motion and we have also heard him in mitigation.
Our review of the record, including the transcript of the disciplinary hearing in Florida, does not disclose any of the defenses to reciprocal discipline set forth in this Court’s rule (see 22 NYCRR 806.19 [d]). Accordingly, we grant petitioner’s motion. We further conclude that respondent’s very serious misconduct warrants his reciprocal disbarment by this Court.
Cardona, P.J., Mercure, Peters, Spain and Lahtinen; JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, *634justice, board, commission or other public authority; or to give any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).